Citation Nr: 1121063	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for back pain with right trapezius spasm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
In November 2009, the Board reopened and returned the Veteran's claim for further evidentiary development in November 2009.  The claim has been returned to the Board for further appellate review.


REMAND

After reviewing the record upon its return to the Board discloses that not all of the development previously requested by the Board was accomplished.  In this regard, the Board finds that the examiner who performed the requested VA examiner did not address all relevant evidence in offering the opinion.  As such further review and comment is necessary.  

The Veteran is essentially seeking service connection for what he claims are the mechanical residuals of his in-service motorcycle accident.  The record reflects that the Veteran was treated for back abrasions and a facial laceration immediately after the occurrence of this in-service accident, and the Veteran is currently service-connected for his residual scars.   However, he maintains that he also incurred residual mechanical disorders as a result of his in-service accident, namely orthopedic or muscular disorders manifested by shoulder, neck, and back pain.

The evidence of record at the time of the issuance of the Board's prior remand included a March 2008 VA examination, in which the Veteran was diagnosed with degenerative joint disease of his cervical, thoracic, and lumbar spine but no muscular shoulder disorder; a corresponding negative VA medical opinion; and a July 2009 positive medical nexus opinion authored by the Veteran's treating chiropractor.  The Board remanded the Veteran's claim after determining that the positive private chiropractic opinion was too speculative to serve as a basis for awarding service connection and that the negative VA opinion failed to consider relevant evidence of the Veteran's in-service reports of experiencing back pain.  Accordingly, the Board remanded the Veteran's claim to obtain an addendum medical opinion to address these in-service complaints and to also consider the medical opinion offered by the Veteran's private treating chiropractor.

The record reflects that a VA addendum medical opinion was obtained in April 2010; however, the opinion fails to reflect that the examiner considered the Veteran's in-service report of experiencing back and shoulder pain after his in-service motorcycle accident.  Rather, the examiner cites to a review of the Veteran's in-patient treatment records which fail to reference shoulder or back problems, failing to consider relevant complaints of record made by the Veteran after his discharge from his in-patient treatment.  Thus, the Board finds that the Veteran's claim must be remanded for compliance with the Board's original remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Furthermore, the Board further notes that the examiner's finding that the record reflects no back complaints for approximately 30 years after the Veteran's discharge from service fails to consider the Veteran's report of back and neck pathology during a 1990 VA examination of record.  Moreover, as argued by the Veteran's representative, the examiner should also consider relevant lay evidence of record, including the Veteran and his spouse's reports of the continuity of his back and neck pathology since service.  The examiner should consider these competent lay statements of record, which are presumed credible absent evidence to the contrary.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's VA treatment records from April 2008 to the present.

2.  Thereafter, the Veteran's claims file should be returned to the VA examiner who examined the Veteran in 2008 and provided an addendum medical opinion in 2010, if that examiner is available.  Otherwise, the claims file should be provided to an appropriate medical professional.  

The examiner is asked to review the Veteran's claims file, which includes the Veteran's June 1969 separation medical history report of experiencing back pain since his May 1969 in-service motorcycle accident; his July 1969 service treatment record reflecting his report of pain from his neck to his chest since his motorcycle accident; the August 1990 VA examination report reflecting the Veteran's report of lumbar spine and neck pain; the subsequent VA treatment records documenting the Veteran's reports of neck and back pain; the July 2009 positive medical nexus opinion authored by the Veteran's treating private chiropractor; and the competent reports by the Veteran and his spouse that he has continually experienced neck and back pain since service.  The examiner should then opine whether it is at least as likely as not that any currently-diagnosed spinal disorders or shoulder disorder are related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

